Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-7 and 9-19 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a pet bed platform as claimed in detail, especially the feature of at least one air discharge port defined by at least one elongated opening adjacent the platform extending throughout the air duct directing air into the air channel to provide unrestricted airflow without vertical walls underneath the bedding tray from around all sides of the bedding tray, wherein at least one elongated opening directs air into the air channel and draws air down through the air suction gap from around the  bedding tray perimeter into the air channel so debris is drawn down around the sides of the bedding tray and across the base platform to an air circulation port in a center of the base platform. Applicant’s arguments were persuasive because they showed that Williams in view of Peeples, Wolfe, and Aletto Jr. neither discloses nor suggests the at least one pet bed platform air discharge port as provided by claims 1 and 19. Williams in view of Peeples, Wolfe, and Aletto Jr. teaches the pet bed platform comprising a plurality of platform legs, a plurality of tray legs raising a bedding tray above the base platform to define an air channel, an air duct receiving air from a blower, and an air suction gap but not at least one air discharge port defined by at least one elongated opening adjacent the platform extending throughout the air duct directing air into the air channel to provide unrestricted airflow without vertical walls underneath the bedding tray from around all sides of the bedding tray, wherein at least one elongated opening directs air into the air channel and draws air down through the air suction gap from around the  bedding tray perimeter into the air channel so debris is drawn down around the sides of the bedding tray and across the base platform to an air circulation port in a center of the base platform; thus, Williams in view of Peeples, Wolfe, and Aletto Jr. do not fairly teach the limitations specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643